UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT TWO TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ION-3 CORPORATION (Name of small business issuer in its charter) FLORIDA 45-5090229 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (Tax Identification Number) 1th Court Ft. Lauderdale, Florida 33334 Tel: (954)684-0679 1th Court Ft. Lauderdale, Florida 33334 Tel: (954)684-0679 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) With copies to: The Vazquez Law Firm Peter J. Vazquez Jr., Esq. 197 Fairfield Road Fairfield, New Jersey 07004 Telephone:(862) 210-8424 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be Registered Number of shares to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price(2) Amount of registration fee(2) Common Stock for sale by selling stockholders $ $ $ The proposed maximum offering price is based on the estimated high end of the range at which the common stock will initially be sold. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. Prospectus Subject to Completion dated June 27, 2013 ii ION-3 CORPORATION 8,920,000 Shares of Common Stock This prospectus relates to periodic offers and sales of 8,920,000 shares of common stock by the selling stockholders. We will not receive any proceeds from the sale of common stock by the selling stockholders.We are paying the expenses incurred in registering the shares, but all selling and other expenses incurred by the selling stockholders will be borne by the selling shareholder(s). Because we are considered a shell company, the selling shareholders are considered underwriters and must sell their respective shares at a fixed price of $.10 per share for the duration of the offering since the nature of the offering is an indirect primary offering by the Company. There is currently no market for our common stock. We are an emerging growth company and are electing to extend our transition period for meeting new or revised accounting standards. The term ‘emerging growth company’ means an issuer that had total annual gross revenues of less than $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) during its most recently completed fiscal year. An issuer that is an emerging growth company as of the first day of that fiscal year shall continue to be deemed an emerging growth company until the earliest of – (A) The last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (B) The last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (C) The date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) The date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto. As a result of being an emerging growth company, we will be disclosing financial information that will be less complete than those of companies meeting the higher accounting standards. As such, investors will not have access to the same level of financial disclosure as they would in companies meeting the higher accounting standards. Accordingly, this lower level of financial disclosure may adversely affect an investor’s availability to gain an accurate view of the Company’s financial situation in order to make a fully informed investment decision. There is no market for our securities and a public market may never develop and if a market develops, it may not be sustained. After the effective date of this Registration Statement, we intend to have a market maker file an application with FINRA for our common stock to be eligible for trading on the OTCQB. We currently do not have a market maker who has agreed to sponsor our application with FINRA and there can be no assurance that our common stock will be quoted on a quotation service or that any market for our stock will ever develop. The Company is considered a “shell” company since it has no current operations. As a result, investors should be aware of the highly illiquid nature of the Company’s securities before making as investment in the Company’s shares (See “Risk Factors”). The information in this prospectus is not complete and may be changed. Selling Shareholders may not sell these securities until the registration statement filed with the Securities Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Investing in our common stock is a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See “Rick Factors” beginning on page 4 to read about risks you should consider carefully before buying our shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the prospectus is truthful of complete. Any representation to the contrary is a criminal offense. The date of this prospectus is June 27, 2013 iii TABLE OF CONTENTS SUMMARY OF OUR OFFERING 1 RISK FACTORS 3 RISKS RELATING TO OUR BUSINESS 3 RISKS RELATED TO OUR COMMON STOCK 4 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 6 USE OF PROCEEDS 7 DETERMINATION OF OFFERING PRICE 7 SELLING STOCKHOLDERS 7 DESCRIPTION OF SECURITIES 11 INTERESTS OF NAMED EXPERTS AND COUNSEL 13 DESCRIPTION OF BUSINESS 13 General 13 Industry Background 14 The Market 15 Market Strategy Competition 15 Employees 15 DESCRIPTION OF PROPERTY 16 LEGAL PROCEEDINGS 16 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 18 OFF-BALANCE SHEET ARRANGEMENTS 18 EXECUTIVE COMPENSATION 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 20 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 23 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 24 Financial Statements 25 iv SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, ION-3 CORPORATION. The summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled “Risk Factors.” Our Business ION-3 CORPORATION (the “Company”) is a technology development stage company designed to acquire and develop technical applications from theoretical concept through manufacturing to product sales. The Company was organized under the laws of the state of Florida on January 31, 2012.Our principal executive offices are located at 1460 Northeast 57th Court, Ft. Lauderdale, Florida 33334 and our telephone number is (954)684-0679. The Company intends to be engaged in the development of a “next generation” Lithium Ion battery which is currently in the concept stage. The product we are currently researching and developing is called Advanced Solid State Electrolyte Lithium Ion Battery and abbreviated as (“SSE Li-Ion Battery”). The Company believes that its new battery concept technology will have several features such as non combustible, higher power output, longer lasting life and less cost that will create an advantage in the existing marketplace. Once developed the battery technology is intended to be utilized for many potential applications. At this time SSE Li-Ion Battery is only a concept, however once developed ION-3 intends to file for the intellectual property, processes and any applicable patent rights for the SSE Li-Ion battery.The concept for the battery technology is based upon the SSE thin film batteries developed by Oak Ridge National Laboratory for the Department of Energy which the technology is available for commercial use.ION-3 management studied the current lithium ion battery market place and realized the need for a non combustible, higher output, longer life lithium ion battery that is cheaper to produce. Ion-3 intends to undertake a 3 year development plan for its battery technology concept and raise a total of $10,100,000 for the technology development. The first year will be dedicated to the initial engineering and documentation of the design process including the intellectual property, processes, rights and patents.The company intends on the initial filing of the intellectual property, process and patent during the first year. The company has budgeted $2,000,000 for the first year of development. The incremental costs for the first year are $1375,000 for Engineering, Scientist and Development costs, $100,000 for intellectual property and patent filing costs, and $525,000 for General and Administrative costs. The second year will be dedicated to prototype development and laboratory testing including establishingthe batteries concepts for the different specific markets.The company has budgeted $3,600,000 for the second year of development. The second year costs are $2,450,000 for Engineering, Scientist, and Development costs, and $1,150,000 for General and Administrative costs. The third year of development will be dedicated to the design of the commercial manufacturing process and the unique equipment needed for a Boutique and large commercial Battery Manufacturing facilities.The company has budgeted $2,500,000 for the third year of development and $2,000,000 in additional working capital to complete the development of the SSE Li-Ion battery technology to a commercially viable lithium ion battery. The third year costs are $740,000 for Engineering, Scientist and Development costs, and $1,660,000 for General and Administrative costs. We are recently formed and have not yet developed a prototype of our proposed battery. Until such time as we have developed our prototype, we will not be able to begin commercial operations. The Company considers itself a technology development company and from time to time may seek to develop additional technologies. We intend to develop technical applications from theoretical concept through manufacturing to product sales. Our Offering This prospectus relates to the sale of a total of 8,920,000 shares of our common stock. Upon the effective date of this registration statement, up to 8,920,000 shares may be sold by the Selling Stockholders as set forth under the caption “Selling Stockholders”. One hundred percent (100%) of all outstanding shares held by non-affiliates are being registered for re-sale. All selling shareholders will be deemed to be underwriters and the offering is deemed to be an indirect primary offering. Accordingly, the shares must be sold at a fixed price of $ .10 per share for the duration of the offering since the nature of the offering is an indirect primary offering. The distribution of the shares by the Selling Stockholders is not subject to any underwriting agreement. We will receive none of the proceeds from the sale of the shares by the Selling Stockholders. We will bear all expenses of the registration incurred in connection with this prospectus, but all selling and other expenses incurred by the Selling Stockholders will be borne by the Selling Stockholders. The Company is becoming a reporting company for the primary purpose of increasing access to the capital markets. In this regard, you should be aware of the following: ● the Company’s common stock has no market and may or may not become quoted on the over-the-counter market which will limit the selling shareholders’ ability to sell their shares and will also limit the Company’s ability to raise funds through equity financings or to use its shares as consideration; ● our common stock will likely be a penny stock, which may make it more difficult for holders to sell their shares and negatively impact any trading in our shares; ● the proceeds from the sale of the shares being registered for resale are insufficient to pay for the costs of the registration of those shares; and ● our operations will not likely be sufficient to pay for the costs of being a reporting company 1 Summary of Selected Financial Information The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements and the related notes thereto as well as the “Management’s Discussion and Plan of Operation” included elsewhere in this Prospectus. Financial Data Summary Balance Sheet Data ASSETS March 31 Cash $ 9,974 Total Assets $ 9,974 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts Payable $ 33,262 Total Current Liabilities $ 33,262 STOCKHOLDERS’ EQUITY Common stock: $.0001 par value, 40,000,000 shares authorized 25,975,000 shares issued and outstanding $ 2,598 Additional paid-in-capital $ 36,652 Accumulated Deficit -62,538 Total stockholders’ equity $ -23,288- Total liabilities and stockholders’ equity $ 9,974 Statements of Operations Data Inception on January 31, 2012 to March 31, 2013 Revenues $ -0- Operating Expenses $ -62,538 Earnings (Loss) $ -62,538 Weighted average number of shares of common stock outstanding 16,317,974 2 RISK FACTORS Investment in the securities offered hereby involves a high degree of risk and is suitable only for investors of substantial financial means who have no need for initial liquidity in their investments.Prospective investors should carefully consider the following risk factors: RISKS RELATING TO OUR BUSINESS We are an emerging growth company and we have no operating history upon which you can base an investment decision Our Company was formed on January 31, 2012, and we have no operating history upon which you can make an investment decision, or upon which we can accurately forecast future sales. We are inthe concept development stage and do not have a commercially viable product. You should, therefore, consider us subject to the business risks associated with a new business. The likelihood of our success must be considered in light of the expenses, difficulties and delays frequently encountered in connection with the formation and initial operations of a new business. Our auditors have expressed substantial doubt about our ability to continue as a going concern Our auditor’s report on our December 31, 2012 and March 31, 2013 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business in the research and development stage. Because our Officers may be unable or unwilling to loan or advance any capital to ION-3 CORPORATION, we believe that if we do not raise at least $500,000 from additional sales of our shares, we may be required to suspend or cease the implementation of our business plans within 6 months. We have no customers to date; and may not develop sufficient customers to stay in business in the future ION-3 Corporation, has not sold any products, and may be unable to do so in the future. This is because the Company’s proposed battery is in the concept stage and the Company itself is in the development stage. If the Company is unable to develop sufficient customers for its intended products, it will not generate enough revenue to sustain its business resulting in business failure and complete loss of any investment(s) made into the Company. We are seeking additional financing to fund our product development and operations, and if we are unable to obtain funding when needed, our business would fail We need additional capital to develop our concept to a commercially viable product and to secure the means necessary to deliver our product to our potential customers at their location.We will be required to fund operations through the sale of equity shares and will not be able to continue as a going concern if we are unsuccessful in selling such shares.Any additional equity financing may be dilutive to stockholders and such additional equity securities may have rights, preferences or privileges that are senior to those of our existing common stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations even though we are in the development stage. 3 If we are unable to establish and maintain relationships with our targeted audience, we would not be able to continue with operations If and when we are able to move from the concept stage to the commercial development of an ion battery, we will need to establish and maintain both industry related and customer relationships. There is intense competition for these relationships and we may not be able to attract and retain retailers’ or customers’ interest in light of competitors with larger budgets and pre-existing relationships. If we cannot successfully secure these relationships, our business would fail and any investment made into the Company would be lost in its entirety. Our success is dependent on our officers and directors to properly manage the Company and their loss or unavailability could cause the business to fail We are heavily dependent on the personal efforts and abilities of our Officers and Directors.They have been and continue to expect to be able to commit full time to the development ofION-3 Corporation’s business plan in the next twelve months. Full time means virtually 100% of the time that is required to maintain the business. The loss or unavailability of their services could delay development of our technology and would have a materially adverse effect on our business prospects and potential earning capacity.We do not currently carry any insurance to compensate for any such loss. As a result of becoming a reporting company, our expenses will increase significantly As a result of becoming a reporting company in the research and development stage whose shares are registered pursuant to Section 12 of the Securities Act, our ongoing expenses are expected to increase significantly, including expenses in compensation to our officers, ongoing public company expenses, including increased legal, accounting expenses as a result of our status as a reporting company, and expenses incurred in complying with the internal control requirements of the Sarbanes-Oxley Act. These increased expenses may negatively impact our ability to become profitable, especially in light of the fact we do not have a commercially viable product. Changing and unpredictable market conditions may impact the demand for our products There can be no guarantee that current demand for our intended products will continue. There are several other companies currently developing similar products and if these companies are successful in developing a product like ours they may file for intellectual property protection before we can, based on the fact that they are larger and have more resources. In such a scenario, our products may no longer be salable to our prospective customers, which would adversely affect our business. Any significant increase in the cost or disruption in supply of the materials and components used to manufacture our products would have a material adverse effect on our cost of sales. Although we are in the concept stage of product development, our intended products’ creation depends on a readily available supply of parts and materials. For example, there is a limited supply of lithium available in the world which means the cost of lithium could increase to a point where a lithium battery may not be economically feasible. In addition, in the event diplomatic relations with foreign countries become strained, free trade barriers may be put into place against or restricting the importation of lithium or other component parts. Should any of the battery’s components become unavailable or, if their price rises to levels making it impossible to manufacture our product for sale at reasonable costs, our business could suffer and become unsustainable. We may experience delays in product development if we are unable to retain qualified scientists and engineers. We are heavily dependent on securing research laboratories and laboratory equipment within certain time frames to successfully develop our product. We are further dependent upon retaining the services of qualified scientists and engineers familiar with our concept technology. Failure to retain such professionals and research facilities would adversely affect our intended product development timeframe and overall business operations. RISKS RELATED TO OUR COMMON STOCK Because the company has not, and may never generate revenues, our business may fail prior to us ever beginning operations resulting in a complete loss of any investment made into the company We have never generated revenues and we may never be able to generate revenues in the future.As such we may be forced out of business prior to ever beginning operations and generating revenues in which case investors would lose their entire investment. As a result of being a shell company, resales under Rule 144 are restricted The shares of common stock under this Prospectus may be resold under Rule 144 only if the conditions of 144(i) are met. Since we are considered a shell company, resales of shares initially issued by the Company are not permitted under Rule 144(i) until 12 months after the Company is no longer considered a shell company and appropriate Form 10 information has been provided. Accordingly, shareholders may have to hold shares indefinitely and may not be able to liquidate the shares should they wish to. 4 We are controlled by current officers, directors and principal stockholders Our officers and directors and principal founding stockholders beneficially own approximately 72.4% of the outstanding shares of our common stock. If the full amount of common shares offered through this registration statement is subscribed for, our officers and directors and founding shareholders would control 72.4% of the issued and outstanding common stock.So long as our officers and directors and principal founding stockholders control a majority of our fully diluted equity, they will continue to have the ability to elect our directors and determine the outcome of votes by our stockholders on corporate matters, including mergers, sales of all or substantially all of our assets, charter amendments and other matters requiring stockholder approval. This controlling interest may have a negative impact on the market price of our common stock by discouraging third-party investors. If you purchase shares in this offering, you will experience immediate and substantial dilution The $0.10 per share offering price of the common stock being sold under this prospectus has been arbitrarily set. The price does not bear any relationship to our assets, book value, earnings or net worth and it is not an indication of actual value. Accordingly, if you purchase shares in this offering, you will experience immediate and substantial dilution. You may also suffer additional dilution in the future from the sale of additional shares of common stock or other securities. There is currently no market for ION-3 CORPORATION common stock, but if a market for our common stock does develop, our stock price may be volatile There is currently no market for our common stock and there is no assurance that a market will develop. If a market develops, it is anticipated that the market price of our common stock will be subject to wide fluctuations in response to several factors including: While ION-3 CORPORATION intends to have a market maker apply for listing on the OTCQB, we may not be approved, and even if approved, we may not be approved for trading on the OTCQB; therefore shareholders may not have a market to sell their shares, either in the near term or in the long term We can provide no assurance to investors that our common stock will be traded on any exchange or electronic quotation service. While we intend to have a market maker apply to the OTCQB, we may not be approved to trade on the OTCQB, and we may not meet the requirements for listing on the OTCQB.If we do not meet the requirements of the OTCQB, our stock may then be traded on the “Pink Sheets,” and the market for resale of our shares would decrease dramatically, if not be eliminated. There are legal restrictions on the resale of the common shares offered, including penny stock regulations under the U.S. federal securities laws. These restrictions may adversely affect the ability of investors to resell their shares We anticipate that our common stock will continue to be subject to the penny stock rules under the Securities Exchange Act of 1934, as amended. These rules regulate broker/dealer practices for transactions in “penny stocks.”Penny stocks are generally equity securities with a price of less than $5.00. The penny stock rules require broker/dealers to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations and the broker/dealer and salesperson compensation information must be given to the customer orally or in writing prior to completing the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction, the broker and/or dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. The transaction costs associated with penny stocks are high, reducing the number of broker-dealers who may be willing to engage in the trading of our shares. These additional penny stock disclosure requirements are burdensome and may reduce all of the trading activity in the market for our common stock. As long as the common stock is subject to the penny stock rules, holders of our common stock may find it more difficult to sell their shares. 5 Future sales of the company’s common stock by the selling stockholders could cause our stock price to decline and we cannot predict the effect, if any, that market sales of shares of the Company’s common stock or the availability of shares for sale will have on the market price prevailing from time to time. Sales by the Selling Stockholders named herein of our common stock in the public market, or the perception that sales by the Selling Stockholders may occur, could cause the trading price of our stock to decrease or to be lower than it might be in the absence of those sales or perceptions. We are currently an emerging growth company and by extending our transition period for meeting certain accounting standards our Financial disclosures will not be as complete as other publicly traded companies. Since we are electing to extend our transition period for meeting new or revised accounting standards, we will be disclosing financial information that will be less complete than those of companies meeting the higher accounting standards. As such, investors will not have access to the same level of financial disclosure as they would in companies meeting the higher accounting standards. Accordingly, this lower level of financial disclosure may adversely affect an investor’s availability to gain an accurate view of the Company’s financial situation in order to make a fully informed investment decision. These risk factors, individually or occurring together, would likely have a substantially negative effect on ION-3 CORPORATION business and would likely cause it to fail. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements relating to revenue, revenue composition, demand and pricing trends, future expense levels, competition in our industry, trends in average selling prices and gross margins, the transfer of certain manufacturing operations to contract manufacturers, product and infrastructure development, market demand and acceptance, the timing of and demand for products, customer relationships, employee relations, plans and predictions for acquired companies and assets, future acquisition plans, restructuring charges, the incurrence of debt, and the level of expected capital and research and development expenditures. Such forward-looking statements are based on the beliefs of, estimates made by, and information currently available to the Company’s management and are subject to certain risks, uncertainties and assumptions. Any other statements contained herein (including without limitation statements to the effect that the Company or management “estimates,” “expects,” “anticipates,” “plans,” “believes,” “projects,” “continues,” “may,” “could,” or “would” or statements concerning “potential” or “opportunity” or variations thereof or comparable terminology or the negative thereof) that are not statements of historical fact, reflect our current views with respect to future events and financial performance, and any other statements of a future or forward looking nature are forward looking statements. The actual results of the Company may vary materially from those expected or anticipated in these forward-looking statements. The realization of such forward-looking statements may be impacted by certain important unanticipated factors, including those discussed in “Risk Factors” and elsewhere in this prospectus. Because of these and other factors that may affect our operating results, our past performance should not be considered as an indicator of future performance, and investors should not use historical results to anticipate results or trends in future periods. We undertake no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Readers should carefully review the risk factors described in this and other documents that we file from time-to-time with the Securities and Exchange Commission, including subsequent Current Reports on Form 8-K, Quarterly Reports on Form 10-Q and Annual Reports on Form 10-K. 6 USE OF PROCEEDS We will not receive any proceeds from the sale of shares offered by the Selling Stockholders. DETERMINATION OF OFFERING PRICE The$0.10 per share offering price of the common stock being sold under this prospectus has been arbitrarily set. The price does not bear any relationship to our assets, book value, earnings or net worth and it is not an indication of actual value. SELLING STOCKHOLDERS The persons listed in the following table plan to offer the shares shown opposite their respective names by means of this prospectus. The owners of the shares to be sold by means of this prospectus are referred to as the “Selling Stockholders”.Each Selling Stockholder purchased the securities registered hereunder for valid considerationin the ordinary course of business of the Company. Other than registration rights granted by the Company in connection with the issuance of such securities at the time of purchase of the securities to be resold, no Selling Stockholder had any agreement or understanding, directly or indirectly with any person to distribute the securities. The Selling Stockholders and any underwriters, broker-dealers or agents participating in the distribution of the shares of our common stock are deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any profit from the sale of such shares by the Selling Stockholders and any compensation received by any underwriter, broker-dealer or agent will be deemed to be underwriting discounts under the Securities Act. The Selling Stockholders may agree to indemnify any underwriter, broker-dealer or agent that participates in transactions involving sales of the shares against certain liabilities, including liabilities arising under the Securities Act. In competing sales, brokers or dealers engaged by the Selling Stockholders may arrange for other brokers or dealers to participate. Brokers or dealers may receive commissions or discounts from Selling Stockholders in amounts to be negotiated. As to any particular broker-dealer, this compensation might be in excess of customary commissions. Neither, we nor the Selling Stockholders can presently estimate the amount of such compensation. The Selling Stockholders and any broker/dealers who act in connection with the sale of the shares will be deemed to be “underwriters” within the meaning of the Securities Acts of 1933, and any commissions received by them and any profit on any resale of the shares as a principal might be deemed to be underwriting discounts and commissions under the Securities Act. If any Selling Stockholder enters into an agreement to sell his or her shares to a broker/dealer as principal and the broker/dealer is acting as an underwriter, we will file a post-effective amendment to the registration statement, of which this prospectus is a part, identifying the broker/dealer, providing required information concerning the plan of distribution, and otherwise revising the disclosures in this prospectus as needed. We will also file the agreement between the Selling Stockholder and the broker/dealer as an exhibit to the post-effective amendment to the registration statement. We have advised the Selling Stockholders that they and any securities broker/dealers or others who will be deemed to be statutory underwriters will be subject to the prospectus delivery requirements under the Securities Act of 1933. We have advised each Selling Stockholder that in the event of a “distribution” of the shares owned by the Selling Stockholder, such Selling Stockholder, any “affiliated purchasers”, and any broker/dealer or other person who participates in the distribution may be subject to Rule 102 of Regulation M under the Securities Exchange Act of 1934 (“1934 Act”) until their participation in that distribution is complete. Rule 102 makes it unlawful for any person who is participating in a distribution to bid for or purchase stock of the same class, as is the subject of the distribution. A “distribution” is defined in Rule 102 as an offering of securities “that is distinguished from ordinary trading transaction by the magnitude of the offering and the presence of special selling efforts and selling methods”. We have advised the Selling Stockholders that Rule 101 of Regulation M under the 1934 Act prohibits any “stabilizing bid” or “stabilizing purchase” for purpose of pegging, fixing or stabilizing the price of the common stock in connection with this offering. To our knowledge, there are currently no plans, arrangements or understandings between any Selling Stockholder and any underwriter, broker-dealer or agent regarding the sale of shares of our common stock by the Selling Stockholders. The Selling Stockholders will pay all fees, discounts and brokerage commissions in connection with any sales, including any fees to finders. 7 Any shares of common stock covered by this prospectus may only be resold under Rule 144 if the conditions of 144(i) are met. Because we are considered a shell company, the selling shareholders are considered underwriters and must sell respective shares at a fixed price of $.10 per share for the duration of the offering. Since we are a shell company, resales of shares initially issued by the Company are not permitted under Rule 144(i) until 12 months after the Company is no longer considered a shell company and appropriate Form 10 information has been provided. There is currently no market for our common stock. The shares of our common stock may be sold in some states only through registered or licensed brokers or dealers. In addition, in some states, the shares of our common stock may not be sold unless they have been registered or qualified for sale or the sale is entitled to an exemption from registration. Under applicable rules and regulations under Regulation M under the Exchange Act, any person engaged in the distribution of the common stock may not simultaneously engage in market making activities, subject to certain exceptions, with respect to the common stock for a specified period set forth in Regulation M prior to the commencement of such distribution and until its completion. In addition and with limiting the foregoing, the Selling Stockholders will be subject to the applicable provisions of the Securities Act and the Exchange Act and the rules and regulations thereunder, including, without limitation, Regulation M, which provisions may limit the timing of purchases and sales of shares of the common stock by Selling Stockholders. The foregoing may affect the marketability of the common stock offered hereby. There can be no assurance that any Selling Stockholders will sell any or all of the common stock pursuant to this prospectus. We will pay all expenses of preparing and reproducing this prospectus with respect to the offer and sale of the shares of common stock registered for sale under this prospectus, including expenses or compliance with state securities laws and filing fees with the SEC. The Company is registering for offer and sale by the holders thereof 8,920,000 shares of common stock held by such shareholders. All the Selling Stockholders’ shares registered hereby will become tradable on the effective date of the registration statement of which this prospectus is a part. The following discusses the relationships of each of the shareholders have or had with the Company. Before it’s formation the company relied on certain individuals to assist with the initial business set up and the feasibility analysis conducted by Mr. Ellison and Mr. Durand.The Company set up an advisory board with 5 individuals. Advisors Share Issued Par Value Type of Services Harry Bieber 815,000 81.50 Business Advisor Greg Brozyna 815,000 81.50 Technical Engineering Advisor Brian Durand 815,000 81.50 Plant Design Advisor Maurice Sellier 815,000 81.50 Legal Advisor D Lynn Slaughter 815,000 81.50 Business Advisor Each Advisory member was given 815,000 shares in exchange for initial advisory and future advisory work.The company had not commenced operations and the value was the par value of the shares issued. In addition the company further deemed necessary to seek other certain expertise and agreed to issue shares to the following individuals for consulting services. Consultants Share Issued Par Value Type of Services Susan Hoffman 500,000 $ 50.00 Applications Consultant Jon Michael Pealy 400,000 $ 40.00 Applications Consultant Peter J. Vazquez 25,000 $ 2.50 Legal Consultant Lucian Gago 925,000 $ 92.50 Financial Consultant Lora Jackson 200,000 $ 20.00 Applications Consultant EME Inc. 150,000 $ 15.00 Technology Consultant Gary LaPalme 75,000 $ 75.00 Financial Consultant Frank Lang 50,000 $ 50.00 Applications Consultant Each Consultant was given the shares in exchange for the various consulting work.The Company had not commenced operations and the value was the par value of the shares. The Company sold share to the following individuals for the following: Greg Brozyna 100,000 $ 10,000 Debra Clarkson 25,000 2,500 Edward Caputa 50,000 5,000 Brian Durand 75,000 7,500 Mike Hyska 75,000 7,500 Gary LaPalme 50,000 5,000 The balance of shares were issued to founders and or founder family members prior to the commencement of the Company’s operations. 8 The following table sets forth ownership of the shares held by each person who is a Selling Stockholder. Name Shares Beneficially Owned Prior To Offering(1) Percent Beneficially Owned Before Offering Shares to be Offered Amount Beneficially Owned After Offering Percent Beneficially Owned After Offering Byron Ellison, Trustee, Ellison Family Trust % 35 % Shawn Durand 28
